Case 8:18-cv-01571-JVS-DFM Document 105 Filed 09/13/19 Page 1 of 31 Page ID #:4320




     1 QUINN EMANUEL URQUHART & SULLIVAN LLP
       Zachariah Summers (SBN 255284)
     2 zachsummers@quinnemanuel.com
       Miles D. Freeman (SBN 299302)
     3 milesfreeman@quinnemanuel.com
       865 S. Figueroa St., 10th Floor
     4 Los Angeles, California 90017
       Telephone: (213) 443-3000
     5 Facsimile: (213) 443-3100
    6 Raymond N. Nimrod (admitted pro hac vice)
      raynimrod@quinnemanuel.com
    7 Richard W. Erwine (admitted pro hac vice)
      richarderwine@quinnemanuel.com
    8 51 Madison Ave., 22nd Floor
      New York, NY 10010
    9 Telephone: (212) 849-7000
      Facsimile: (212) 849-7100
   10
      Attorneys for Defendant VIZIO, INC.
   11
   12                       UNITED STATES DISTRICT COURT
   13                     CENTRAL DISTRICT OF CALIFORNIA
   14                             SOUTHERN DIVISION
   15 POLARIS POWERLED                     Case No. 8:18-cv-01571-JVS-DFM
      TECHNOLOGIES, LLC
   16                                      VIZIO, INC.’S OPENING CLAIM
                   Plaintiff,              CONSTRUCTION BRIEF
   17
           v.                              Date: October 24, 2019
   18
      VIZIO, INC.                          Time: 3:00 PM
   19
                   Defendant.              Place: Courtroom 10C
   20
                                           Judge: Honorable James V. Selna
   21
   22
   23
   24
   25
   26
   27
   28
                                                                  Case No. 8:18-cv-01571-JVS-DFM
                                            VIZIO, INC.’S OPENING CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-01571-JVS-DFM Document 105 Filed 09/13/19 Page 2 of 31 Page ID #:4321




     1                                       TABLE OF CONTENTS
                                                                                                                        Page
     2
     3 I.    INTRODUCTION............................................................................................. 1
     4       A.       Background ............................................................................................. 1
     5       B.       Person of Ordinary Skill in the Art ......................................................... 2
     6 II.   ARGUMENT .................................................................................................... 3
     7       A.       Claims 1, 14, 15: “Ambient Light”........................................................ 3
     8       B.       Claim 1: “Configured To”...................................................................... 5
     9       C.       Claim 1: “A Dark Level Bias Configured to Adjust the
                      Combined Signal to Generate a Brightness Control Signal that is
   10                 Used to Control a Brightness Level of a Visible Display”................... 10
   11                 1.       The “Dark Level Bias” Term Is Indefinite in the Asserted
                               Claims Because the Intrinsic Evidence Is Irreconcilable ........... 11
   12
                               (a)      The Claims Characterize the “Dark Level Bias” In
   13                                   Irreconcilable Ways.......................................................... 11
   14                          (b)      The Specification and Prosecution History
                                        Characterize the “Dark Level Bias” In
   15                                   Irreconcilable Ways.......................................................... 13
   16                          (c)      The Conflicting Characterizations of “Dark Level
                                        Bias” in the Intrinsic Evidence Render the Term
   17                                   Indefinite........................................................................... 14
   18                 2.       Alternatively, to the Extent the “Dark Level Bias” Term in
                               Claim 1 Is a Value or Signal, It Is Indefinite Because It
   19                          Renders Claim 1 a Mixed Method-Apparatus Claim................. 15
   20                 3.       Alternatively, to the Extent the “Dark Level Bias” Term in
                               Claim 1 Is A Circuit Component, It Is Indefinite Because
   21                          Claim 1 Would Conflict with the Corresponding
                               Dependents.................................................................................. 18
   22
             D.       Dependent Claims 2, 4, and 5 ............................................................... 20
   23
                      1.       Claim 2: “Wherein the Dark Level Bias Is Provided to the
   24                          Multiplier Such That the Amount of Adjustment to the
                               Combined Signal is Dependent on the User Selectable
   25                          Brightness Setting” ..................................................................... 20
   26                 2.       Claim 4: “Wherein the Dark Level Bias Is Added to the
                               Combined Signal Such That the Amount of Adjustment to
   27                          the Combined Signal is Independent of the User Selectable
                               Brightness Setting” ..................................................................... 20
   28

                                                                -i-                  Case No. 8:18-cv-01571-JVS-DFM
                                                               VIZIO, INC.’S OPENING CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-01571-JVS-DFM Document 105 Filed 09/13/19 Page 3 of 31 Page ID #:4322




     1                3.       Claim 5: “Wherein the Dark Level Bias Is Added to an
                               Output of the Multiplier” ............................................................ 20
     2
              E.      Claim 15: “Adjusting the Combined Signal with a Dark Level
     3                Bias to Generate a Brightness Control Signal for Controlling
                      Brightness of a Visible Display”........................................................... 22
     4
              F.      Claim 18: “Wherein the Dark Level Bias Is Added to the
     5                Combined Signal After Selective Multiplication Such That the
                      Amount of Adjustment to the Combined Signal is Independent of
     6                the Input Signal and the Sense Signal”................................................. 23
     7        G.      Claims 1, 15: “The Brightness Control Signal Is Maintained
                      Above a Predetermined Level When the Ambient Light Level
     8                Decreases to Approximately Zero”....................................................... 23
     9 III.   CONCLUSION ............................................................................................... 25
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                              -ii-                  Case No. 8:18-cv-01571-JVS-DFM
                                                              VIZIO, INC.’S OPENING CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-01571-JVS-DFM Document 105 Filed 09/13/19 Page 4 of 31 Page ID #:4323




     1                                     TABLE OF AUTHORITIES
     2                                                                                                         Page
     3                                                     Cases
    4 Apple, Inc. v. Samsung Elecs. Co.,
              2012 WL 2993856 (N.D. Cal. July 20, 2012)........................................3, 5, 11
    5
      Aventis Pharma S.A. v. Hospira, Inc.,
    6         2010 WL 3842273 (D. Del. Sept. 27, 2010) ............................................17, 21
    7 Berkheimer v. HP Inc.,
              881 F.3d 1360 (Fed. Cir. 2018)......................................................................25
    8
      Bushnell Hawthorne, LLC v. Cisco Systems, Inc.,
    9         2019 WL 2745735 (E.D. Va. July 1, 2019) .......................................17, 21, 22
   10 Forest Labs., Inc. v. Teva Pharm. USA, Inc.,
              716 Fed. Appx. 987 (Fed. Cir. 2017) .............................................................18
   11
      GE Lighting Sols., LLC v. Lights of Am., Inc.,
   12         663 Fed. Appx. 938 (Fed. Cir. 2016) .............................................................24
   13 Geodynamics, Incorporated v. Dynaenergetics US, Inc.,
              2016 WL 6217181 (E.D. Tex. Oct. 25, 2016)................................................25
   14
      Hewlett-Packard Co. v. Bausch & Lomb Inc.,
   15         909 F.2d 1464 (Fed. Cir. 1990)......................................................................16
   16 Infinity Computer Prod., Inc. v. Oki Data Americas, Inc.,
              2019 WL 2422597 (D. Del. June 10, 2019)...................................................14
   17
      Intellectual Ventures I LLC v. Altera Corp.,
   18         2013 WL 3913646 (D. Del. July 26, 2013)......................................................6
   19 Interval Licensing LLC v. AOL, Inc.,
              766 F.3d 1364 (Fed. Cir. 2014)......................................................................24
   20
      IPXL Holdings, LLC v. Amazon. com, Inc.,
   21         430 F.3d 1377 (Fed. Cir. 2005)..............................................16, 17, 18, 21, 22
   22 Loyalty Conversion Systems Corp. v. American Airlines, Inc.,
              2014 WL 4352489 (E.D. Tex. Sept. 2, 2014) ..........................................19, 21
   23
      Mitek Systems, Inc. v. TIS Am. Inc.,
   24         2014 WL 3891237 (D. Del. Aug. 6, 2014) ......................................................6
   25 MONKEYmedia, Inc. v. Apple, Inc.,
              2015 WL 4758489 (W.D. Tex. Aug. 11, 2015) .......................................20, 21
   26
      Nautilus, Inc. v. Biosig Instruments, Inc.,
   27         134 S. Ct. 2120 (2014) .......................................................................14, 19, 20
   28

                                                             -iii-                 Case No. 8:18-cv-01571-JVS-DFM
                                                             VIZIO, INC.’S OPENING CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-01571-JVS-DFM Document 105 Filed 09/13/19 Page 5 of 31 Page ID #:4324




     1 Phillips v. AWH Corp.,
              415 F.3d 1303 (Fed. Cir. 2005)..................................................................9, 10
     2
       Power Integrations, Inc. v. ON Semiconductor Corp.,
     3        2018 WL 5603631 (N.D. Cal. Oct. 26, 2018)........................11, 17, 18, 21, 22
     4 Radware Ltd. v. A10 Networks, Inc.,
            2014 WL 1572644 (N.D. Cal. Apr. 18, 2014) .................................................6
     5
       Rembrandt Data Technologies, LP v. AOL, LLC,
     6      641 F.3d 1331 (Fed. Cir. 2011)..........................................................17, 18, 21
     7 Renishaw PLC v. Marposs Societa’ per Azioni,
             158 F.3d 1243 (Fed. Cir. 1998)......................................................................14
     8
       Solocron Media, LLC v. Verizon Communications Inc.,
     9       2015 WL 1011310 (E.D. Tex. Mar. 5, 2015)...................................................6
   10 SwimWays Corp. v. Zuru, LLC,
            2014 WL 934447 (E.D. Va. Mar. 10, 2014) ....................................................6
   11
      Teva Pharm. USA, Inc. v. Sandoz, Inc.,
   12       789 F.3d 1335 (Fed. Cir. 2015)......................................................................14
   13 Thorner v. Sony Computer Entertainment Am. LLC,
            669 F.3d 1362 (Fed. Cir. 2012)........................................................................7
   14
      Transcend Medical, Inc. v. Glaukos Corporation,
   15       2015 WL 5546988 (D. Del. Sept. 18, 2015) ..................................................15
   16 Wistron Corp. v. Samsung Electronics Co., Ltd.,
            2008 WL 5055545 (N.D. Cal. Nov. 25, 2008).............................................6, 7
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                            -iv-                  Case No. 8:18-cv-01571-JVS-DFM
                                                            VIZIO, INC.’S OPENING CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-01571-JVS-DFM Document 105 Filed 09/13/19 Page 6 of 31 Page ID #:4325




     1 I.       INTRODUCTION
     2          Defendant VIZIO, Inc. (“VIZIO”) hereby submits its opening claim
     3 construction brief for the nine terms at issue from U.S. Patent No. 8,223,117 (the
     4 “’117 patent”).1 The parties did not propose briefing any terms from U.S. Patent
     5 No. 7,239,087 as part of this process, though they did identify terms for
     6 construction.
     7          A.    Background
     8          The ’117 patent is entitled “Method and Apparatus to Control Display
     9 Brightness with Ambient Light Correction.” Id. The application leading to the ’117
   10 patent was filed on December 17, 2008, issued on July 17, 2012, and claims priority
   11 to an application filed on February 9, 2004.
   12           Ambient light detection and display brightness adjustment were well known
   13 at the time of the ’117 patent. Ex. 1 at 1:18-56; Ex. 5 (Katona Decl.) at ¶ 13. In
   14 general, the ’117 patent is directed to a specific implementation of “selective
   15 ambient light correction” for a visible display that adjusts for user input and keeps
   16 the brightness level of the visible display above a “predetermined level” when the
   17 ambient light level “decreases to approximately zero.” Ex. 1 at cl. 1.
   18           Polaris asserts independent claims 1 and 15, as well as claims 2, 4, 5, 6, 7, 9,
   19 and 13 which depend from claim 1, and claims 16 and 18, which depend from claim
   20 15. Claim 1 is an apparatus claim for a “brightness control circuit” comprising four
   21 different claim elements:       (1) a “first input configured to receive a user input
   22 signal”; (2) a “light sensor configured to sense ambient light” and output a “sensing
   23 signal”; (3) a “multiplier configured to” generate a combined signal based on the
   24 input and sensing signal; and (4) a “dark level bias configured to adjust the
   25
            1
   26       The parties previously identified “overdrive clamp circuit” as one of their ten
      terms for construction (see Dkt. 78 at 3), but VIZIO has notified Polaris that it will
   27 agree to Polaris’s proposed construction of that term to narrow the issues in dispute.
   28

                                                   -1-                   Case No. 8:18-cv-01571-JVS-DFM
                                                   VIZIO, INC.’S OPENING CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-01571-JVS-DFM Document 105 Filed 09/13/19 Page 7 of 31 Page ID #:4326




     1 combined signal to generate a brightness control signal” that is used to control the
     2 brightness of a visible display. Ex. 1 at cl. 1. These four components comprise the
     3 claimed circuit, which performs “selective ambient light correction” by
     4 “maintain[ing] [the brightness control signal] above a predetermined level when the
     5 ambient light level decreases to approximately zero.” Id. Claim 1 is below:
     6           1. A brightness control circuit with selective ambient light
              correction comprising:
     7
                   a first input configured to receive a user signal indicative of a user
     8
                     selectable brightness setting;
     9             a light sensor configured to sense ambient light and to output a
   10                sensing signal indicative of the ambient light level;
   11              a multiplier configured to selectively generate a combined signal
                     based on both the user signal and the sensing signal; and
   12              a dark level bias configured to adjust the combined signal to
   13               generate a brightness control signal that is used to control a
                    brightness level of a visible display such that the brightness
   14
                    control signal is maintained above a predetermined level when
   15               the ambient light level decreases to approximately zero.
   16         Claim 15 recites a set of similar method steps for receiving a user input
   17 signal, multiplying that signal with a sense signal indicating the ambient light level,
   18 and adjusting that signal with “a dark level bias” to generate a brightness control
   19 signal. Id. at cl. 15. As with claim 1, these steps “selectively provide ambient light
   20 correction” in a visible display and thereby “maintain[] [the brightness control
   21 signal] above a predetermined level when the ambient light level decreases to
   22 approximately zero.” Id.
   23         B.      Person of Ordinary Skill in the Art
   24         VIZIO proposes the following definition of a person of ordinary skill in the
   25 art:
   26         A person of ordinary skill in the art at the time of filing (2004) would
              have at least a bachelor’s degree in electrical engineering, physics,
   27
              optics or a related field, and at least three (3) years of further practical
   28

                                                    -2-                   Case No. 8:18-cv-01571-JVS-DFM
                                                    VIZIO, INC.’S OPENING CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-01571-JVS-DFM Document 105 Filed 09/13/19 Page 8 of 31 Page ID #:4327




     1         or educational experience working with analog circuit design, lighting
               design, and/or optical sensors.
     2
         While Polaris has not proposed a definition in this case yet, in related litigation
     3
         involving the ’117 patent, Polaris proposed the following:
     4
               A person of ordinary skill in the art at the time of the invention of the
     5         ’117 patent would have at least a bachelor’s degree in electrical
     6         engineering, physics, or computer science, or 2-4 years of experience
               in the field of visual displays and related technologies.
     7
         Ex. 3 (Samsung Claim Construction Order) at 10. For the purpose of resolving the
     8
         claim-construction disputes presented here, VIZIO does not contend that there is a
     9
         meaningful difference between the proposals.
   10
         II.   ARGUMENT
   11
               A.     Claims 1, 14, 15: “Ambient Light”
   12
                     VIZIO’s Construction                        Polaris’s Construction
   13
               “light surrounding a visible display”           Plain and ordinary meaning
   14
   15          The parties dispute whether “ambient light” should be given a construction.
   16 VIZIO’s construction is straightforward, consistent with the specification, and will
   17 be useful to the jury members who may not be familiar with what “ambient light”
   18 means in the context of the claims (i.e., it is not limited to “natural light” or
   19 “background light”). VIZIO’s construction is also consistent with the meaning of
   20 that term as known to a person of ordinary skill. Ex. 5 (Katona Decl.) at ¶ 26-31.
   21          As used in the ’117 patent claims and specification, “ambient light” is
   22 relevant to the appearance of a visible display because it “reflects off the surface of
   23 the LCD… which reduces the display contrast to give the LCD a washed-out
   24 appearance.” Ex. 1 at 1:27-30. As the specification describes, it was well known in
   25 the art that “increasing the brightness of the backlight for the LCD, thereby making
   26 the light provided by the LCD brighter in comparison to the reflected light off the
   27 LCD surface” was a way to combat this “washed-out appearance”: “the backlight
   28

                                                   -3-                   Case No. 8:18-cv-01571-JVS-DFM
                                                   VIZIO, INC.’S OPENING CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-01571-JVS-DFM Document 105 Filed 09/13/19 Page 9 of 31 Page ID #:4328




     1 should be adjusted to be brighter for high ambient lighting conditions and less bright
     2 for low ambient lighting conditions.” Id. at 1:30-36; Ex. 5 (Katona Decl.) at ¶ 28.
     3        VIZIO’s construction gives context to the jury so that it can understand what
     4 ambient light is when evaluating non-infringement and invalidity—i.e. the light
     5 surrounding the visible display. VIZIO’s construction has two parts, neither of
     6 which Polaris appeared to dispute during the parties’ meet and confers.
     7        First, VIZIO’s construction specifies that the ambient light is light
     8 surrounding the “visual display” recited in the claims—not other ambient light, such
     9 as ambient light simply present in a room not affecting the visual display. This is
   10 uncontroversial: Polaris does not dispute that the claimed “visual display” is the
   11 proper reference point for determining what light is relevant “ambient light.” Nor
   12 could it: both independent claims recite that “selective ambient light correction”
   13 performed by the system or method is “used to control the brightness level of a
   14 visible display” and is measured by a part of that display (the “light sensor”). Ex. 1
   15 at cl. 1, 15. Similarly, the specification is unequivocal that a primary goal of the
   16 alleged invention is to control the visible display’s brightness to adjust for ambient
   17 lighting in various ways. Ex. 1 at 1:25-37.
   18         Second, VIZIO’s construction specifies that ambient light is all light
   19 surrounding the visual display, including light produced by the display itself. As
   20 reflected in the ’117 specification, televisions are themselves sources of significant
   21 ambient light. Ex. 1 at 1:24-25 (“Backlight is needed to illuminate a screen”;
   22 referring to “the light produced by the LCD” and “the light provided by the LCD”);
   23 Ex. 5 (Katona Decl.) at ¶ 28-30. Polaris indicated that it did not disagree that
   24 “ambient light” includes light from the television itself on the parties’ meet and
   25 confers. This is also consistent with the understanding a person of ordinary skill in
   26 the art would have of the term. Ex. 5 (Katona Decl.) at ¶ 30.
   27         While Polaris did not articulate a specific issue with VIZIO’s proposed
   28 construction during the meet-and-confer process, it indicated it may disagree with

                                                 -4-                   Case No. 8:18-cv-01571-JVS-DFM
                                                 VIZIO, INC.’S OPENING CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-01571-JVS-DFM Document 105 Filed 09/13/19 Page 10 of 31 Page ID
                                 #:4329



  1 VIZIO’s inclusion of “surrounding” in the construction. As set out above, however,
  2 both the specification (Ex. 1 at 1:25-37) and the claims make clear that the visible
  3 display is the relevant reference point and the goal of measuring “ambient light” is
  4 to control the brightness of the display, not to address light not affecting the display,
  5 such as light in another room. Ex. 1 at cl. 1, 15. Moreover, Polaris cites to extrinsic
  6 evidence in support of its position, but this evidence in fact supports VIZIO’s
  7 construction. Polaris cites Hargreaves Communication Dictionary which states that
  8 “ambient” means “that which surrounds or encircles a defined region” and further
  9 defines “ambient light” as “light present in the environment around a detecting
 10 device.” Ex. 4 at POLARIS_0286009 (emphasis added).
 11        Polaris’s only other objection to VIZIO’s construction appears to be that
 12 Polaris does not believe the term requires any construction at all. But the ’117
 13 patent defines ambient light in a particular way and describes the role ambient light
 14 plays in the claimed system as critically significant to the alleged invention—
 15 indeed, the preamble of both independent claims specifies that the claimed invention
 16 is directed to “selective ambient light correction.” Ex. 1 at cl. 1; 1:24-36. There is
 17 no reason to leave ambiguity for the jury members who may think that ambient light
 18 refers only to “natural light” or “background light,” and not all light surrounding a
 19 visible display, including light from the display itself. See, e.g., Apple, Inc. v.
 20 Samsung Elecs. Co., 2012 WL 2993856, at *4 (N.D. Cal. July 20, 2012) (adopting
 21 “a carefully worded construction [of ‘electronic document’ to] avoid the potential
 22 jury confusion”). The Court should adopt VIZIO’s construction of “ambient light.”
 23        B.     Claim 1: “Configured To”
 24              VIZIO’s Construction                        Polaris’s Construction
 25             Plain and ordinary meaning                 “actually programmed or
 26                                                      implemented with hardware or
                                                                 software to”
 27
 28

                                               -5-                   Case No. 8:18-cv-01571-JVS-DFM
                                               VIZIO, INC.’S OPENING CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-01571-JVS-DFM Document 105 Filed 09/13/19 Page 11 of 31 Page ID
                                 #:4330



  1        The parties dispute the proper construction of “configured to,” a commonly
  2 used term of art in patent drafting. “[T]he term ‘configured to’ is a term used by
  3 patentees in nearly every field of art.” See, e.g., Radware Ltd. v. A10 Networks,
  4 Inc., 2014 WL 1572644, at *12-*13 (N.D. Cal. Apr. 18, 2014). VIZIO proposes
  5 that the term be given its plain and ordinary meaning in the context of the claims,
  6 consistent with the common practice for this term.           Polaris proposes a broad
  7 construction that is inconsistent with the plain and ordinary meaning and conflicts
  8 with the intrinsic evidence.
  9        Courts routinely adopt a plain and ordinary meaning for “configured to” as a
 10 patent term of art. “Configured to” is generally understood to have a plain and
 11 ordinary meaning that is context dependent and implies a claim element is arranged
 12 in a particular way or designed to perform a particular function. See, e.g., Mitek
 13 Systems, Inc. v. TIS Am. Inc., 2014 WL 3891237, at *2 (D. Del. Aug. 6, 2014)
 14 (reading “the plain meaning of ‘configured’” as consistent with “arranged or set-up
 15 to perform a specified function.”); Intellectual Ventures I LLC v. Altera Corp., 2013
 16 WL 3913646, at *7 (D. Del. July 26, 2013) (construing “configured to” to have a
 17 plain and ordinary meaning of “to set up for operation especially in a particular
 18 way”); SwimWays Corp. v. Zuru, LLC, 2014 WL 934447, at *12-13 (E.D. Va. Mar.
 19 10, 2014) (for claims directed to a toy “configured to be propelled through a liquid”
 20 ruling that “configured to” would be given its plain and ordinary meaning, and that
 21 it “required[d] not merely being capable of being configured but rather being
 22 actually configured”); Solocron Media, LLC v. Verizon Communications Inc., 2015
 23 WL 1011310, at *11-*12 (E.D. Tex. Mar. 5, 2015) (construing “configured to” to
 24 have its plain meaning of not merely be capable of, but actually configured to do).
 25        Wistron Corp. v. Samsung Electronics Co., Ltd., 2008 WL 5055545 (N.D.
 26 Cal. Nov. 25, 2008) is illustrative of these cases. There, the court found the plain
 27 and ordinary meaning of “the term ‘configured to receive’ is ‘designed to receive.’”
 28 Id., at *16. The Court reasoned that “[t]he term does not need further construction

                                              -6-                   Case No. 8:18-cv-01571-JVS-DFM
                                              VIZIO, INC.’S OPENING CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-01571-JVS-DFM Document 105 Filed 09/13/19 Page 12 of 31 Page ID
                                 #:4331



  1 because there is a commonly understood and apparent meaning which can be
  2 applied.” Id.
  3         The same is true here. VIZIO’s proposal to apply the plain and ordinary
  4 meaning of “configured to” is consistent with the common interpretation of
  5 “configured to” in patent claim drafting. Moreover, there is no indication in the
  6 specification or the claims that “configured to” should be given anything other than
  7 its plain and ordinary meaning as a patent drafting term of art that is dependent on
  8 the context of its use. The law is plain that unless the “patentee sets out a definition
  9 and acts as his own lexicographer” or “disavows the full scope of a claim term”
 10 during prosecution, the plain and ordinary meaning controls.             Thorner v. Sony
 11 Computer Entertainment Am. LLC, 669 F.3d 1362, 1365 (Fed. Cir. 2012). Neither
 12 condition is met here.
 13         Specifically, “configured to” appears in claim 1 of the ’117 patent and
 14 modifies each of the four components of the claimed “brightness control circuit”:
 15 (1) the “first input configured to” receive user input; (2) the “light sensor configured
 16 to” sense ambient light; (3) the “multiplier configured to” generate a combined
 17 signal from the input and light sensor; and (4) the “dark level bias configured to”
 18 generate the brightness control signal that controls the brightness of the visible
 19 display. “Configured to” also appears in dependent claims 8, 9, 12, and 13, in each
 20 case modifying a specific component of the brightness control circuit as well—“a
 21 shut down circuit configured to” (claim 8); “second input configured to” (claim 9);
 22 “a digital-to-analog converter configured to” (claim 12); and “an amplifier
 23 configured to” (claim 13). The phrase does not appear anywhere else in the patent;
 24 it is only used as a patent drafting term of art applied to the recited elements in claim
 25 1 and its dependents. VIZIO’s proposal for “configured to” is thus consistent with
 26 the claims and specification, which provide no reason to treat “configured to” as
 27 having anything other than its plain and ordinary meaning.
 28

                                               -7-                   Case No. 8:18-cv-01571-JVS-DFM
                                               VIZIO, INC.’S OPENING CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-01571-JVS-DFM Document 105 Filed 09/13/19 Page 13 of 31 Page ID
                                 #:4332



  1        Polaris’s proposed construction, in contrast, is a backdoor attempt to broaden
  2 the meaning of every claim element to which it applies to include implementations
  3 in either hardware or software, without any basis in the claims or specification for
  4 doing so and without taking into account the context of each claim limitation. As
  5 just one example, Polaris’s construction would modify the term “an amplifier
  6 configured to generate the sensing signal” in claim 13 to include amplifiers “actually
  7 programmed… with… software to” perform the claimed function. But there is no
  8 indication in the claims or specification that an “amplifier” should include
  9 “software,” and a person of ordinary skill in the art would have understood that an
 10 “amplifier configured to generate the sensing signal” would be implemented via an
 11 amplifier component, not software, because amplifiers directly generate signals. Ex.
 12 5 (Katona Decl.) at ¶ 34.        Polaris is asking the Court to apply a uniform
 13 interpretation of the scope of eight different claim limitations by construing
 14 “configured to,” absent reference to the specific context of any of those claim terms.
 15 This is incorrect: a person of ordinary skill in the art would look to the claims and
 16 specification to see what configurations are described to understand what
 17 “configured to” means.      “Configured to” is context dependent based on what
 18 component it modifies, as is consistent with its plain and ordinary meaning.
 19        Polaris may point to language in the specification stating that the multiplier
 20 can be implemented in software in support of its construction. Ex. 1 at 5:37-38. But
 21 the multiplier is the only component that the ’117 specification describes as
 22 potentially being implemented in software—in fact, this is the only discussion of
 23 software in the specification.    There is no discussion in the specification that
 24 supports adopting a generic construction of “configured to” for the other
 25 components such that any software implementation performing the recited function
 26 should be covered by the claims. Similarly, claim 16, which depends from claim 15
 27 (a method claim) recites that the multiplying step can be implemented via “software
 28 algorithm”; there are no similar dependent claims stating that the other claimed steps

                                              -8-                   Case No. 8:18-cv-01571-JVS-DFM
                                              VIZIO, INC.’S OPENING CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-01571-JVS-DFM Document 105 Filed 09/13/19 Page 14 of 31 Page ID
                                 #:4333



  1 can be implemented using a software algorithm. That the multiplier is specifically
  2 described and claimed as being implemented in software—but not the other claim
  3 elements—dictates against broadening the other claimed components to include
  4 software via a general, context-free construction of “configured to.”
  5        Moreover, it is not a mistake or accidental omission that the specification
  6 contains no support for a software implementation for the other components. The
  7 specification describes hardware (but not software) implementations to provide the
  8 function of the other claim elements at length; it describes arrangements of resistors,
  9 diodes, buffer circuits, clamps, semiconductor switches, and amplifiers to achieve
 10 the claimed functions for the ambient light sensor and dark level bias, for instance.
 11 See, e.g. Ex. 1 at 2:54-4:4; 6:33-7:2 & Figs. 1, 2, 4-6, 8. But it does not even
 12 mention software implementations as to these components.
 13        Polaris is asking the Court to construe “configured to” in a vacuum, applying
 14 teachings from the specification about the multiplier to the other claimed
 15 components that comprise the “brightness control circuit.” This is inappropriate.
 16 Phillips, 415 F.3d at 1314. The plain and ordinary meaning of “configured to” is
 17 context dependent: for instance, a “hammer configured to hammer a nail” would
 18 require a context-specific construction for “configured to,” just like here. Even if
 19 the multiplier can be implemented with software, there is no evidence supporting a
 20 definition of “configured to” that would include software implementations for the
 21 other components. If Polaris wanted to read in broadening language to include
 22 software for the multiplier circuit component, Polaris should have proposed the
 23 “multiplier” term specifically for construction and proposed that software
 24 implementations be included within the scope. Polaris should not be able to broaden
 25 the scope of the other terms through a back-door construction of “configured to.”
 26
 27
 28

                                              -9-                   Case No. 8:18-cv-01571-JVS-DFM
                                              VIZIO, INC.’S OPENING CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-01571-JVS-DFM Document 105 Filed 09/13/19 Page 15 of 31 Page ID
                                 #:4334



  1          C.    Claim 1: “A Dark Level Bias Configured to Adjust the Combined
                   Signal to Generate a Brightness Control Signal that is Used to
  2                Control a Brightness Level of a Visible Display”
  3               VIZIO’s Construction                        Polaris’s Construction
  4                      Indefinite                         Plain and ordinary meaning
  5
             The phrase “a dark level bias configured to adjust the combined signal to
  6
      generate a brightness control signal that is used to control a brightness level of a
  7
      visible display” (the “dark level bias term”) is indefinite as used in the claims of the
  8
      ’117 patent, including claim 1. As set out in Section 1 below, while language in
  9
      claim 1 and portions of the specification suggest that the “dark level bias” is a
 10
      component of the claimed “brightness control circuit,” other intrinsic evidence—
 11
      including claim 1’s own dependents—characterize the dark level bias as a value or
 12
      signal. The proper interpretation of a claim term requires considering all of the
 13
      intrinsic evidence, including the dependent claims and the specification. Phillips,
 14
      415 F.3d at 1314 (holding dependent claims aid construction and “the specification
 15
      is always highly relevant to the claim construction analysis. Usually, it is
 16
      dispositive; it is the single best guide to the meaning of a disputed term”). The
 17
      conflict in the intrinsic evidence is irreconcilable in the context of the claims and
 18
      renders it impossible for a person of ordinary skill in the art to discern the
 19
      boundaries of the claim with reasonable certainty. Polaris, which suggests the term
 20
      be given its “plain and ordinary meaning” but apparently intends to argue the “dark
 21
      level bias” is a “value,” provides no way out of this conflict nor any information
 22
      suggesting the term does in fact have a plain and ordinary meaning to one skilled in
 23
      the art.
 24
             Moreover, even if this conflict can be resolved, claim 1 is indefinite because it
 25
      violates basic principles of definiteness and claim drafting, as set forth in Sections 2
 26
      and 3 below. Specifically, as set out in Section 2, if a “dark level bias” is a “value”
 27
      as Polaris apparently alleges, then it is indefinite because it would transform claim 1
 28

                                                -10-                  Case No. 8:18-cv-01571-JVS-DFM
                                                VIZIO, INC.’S OPENING CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-01571-JVS-DFM Document 105 Filed 09/13/19 Page 16 of 31 Page ID
                                 #:4335



  1 into a mixed method-apparatus claim, which “run[s] headlong” into Federal Circuit
  2 precedent finding such claims indefinite.            Power Integrations, Inc. v. ON
  3 Semiconductor Corp., 2018 WL 5603631, at *17 (N.D. Cal. Oct. 26, 2018).2 And,
  4 as set out in Section 3, even if person of ordinary skill in the art could conclusively
  5 resolve the conflicting evidence and determine the “dark level bias” term is a
  6 component of the “brightness control circuit” of claim 1 (rather than a signal or
  7 value), then it is indefinite under the law because claim 1 conflicts with the
  8 unambiguous use of “dark level bias” in dependent claims 2, 4, and 5. In short,
  9 there is no way to resolve the proper characterization of “dark level bias” without
 10 rendering claim 1 indefinite.
 11                1.     The “Dark Level Bias” Term Is Indefinite in the Asserted
                          Claims Because the Intrinsic Evidence Is Irreconcilable
 12
 13          As an initial matter, the intrinsic evidence characterizes the “dark level bias”
 14 term in conflicting ways that render the “dark level bias” term indefinite: (1) as a
 15 component of the claimed circuit, versus (2) as a signal or value.
 16                       (a)   The Claims Characterize the “Dark Level Bias” In
                                Irreconcilable Ways
 17
             Portions of claim 1 suggest that the “dark level bias” is a physical component
 18
      of the claimed “brightness control circuit.”        Claim 1 is an apparatus claim
 19
      “comprising” four components of a “circuit,” and the “dark level bias” is recited as
 20
      one of the four components “configured to” perform a particular function. Ex. 1 at
 21
      cl. 1. This language suggests the “dark level bias” is a component (or arrangement
 22
      of components) of the circuit designed to perform the recited function. In particular,
 23
      in describing the claimed function, the claim states that the “dark level bias” is
 24
      “configured to adjust” the combined signal (the output of the multiplier) “to
 25
 26
         2
          See Ex. 3 (Samsung Claim Construction Order) at 23. Polaris stated it was not
 27 deviating from this understanding of the term during the meet and confer process.
 28

                                                -11-                  Case No. 8:18-cv-01571-JVS-DFM
                                                VIZIO, INC.’S OPENING CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-01571-JVS-DFM Document 105 Filed 09/13/19 Page 17 of 31 Page ID
                                 #:4336



  1 generate” a second signal: “a brightness control signal.” Ex. 1 at cl. 1.3 A person
  2 of ordinary skill in the art would understand language such as “configured to adjust”
  3 and “to generate a brightness control signal” to suggest that the “dark level bias”
  4 should be characterized as an electrical component of the claimed “brightness
  5 control circuit.” This is because components in a circuit adjust and generate signals.
  6 Ex. 5 (Katona Decl.) at ¶ 43.
  7         The dependent claims to claim 1, however, suggest to a person of ordinary
  8 skill in the art that the “dark level bias” is a signal or value—in direct conflict with
  9 its characterization as a physical component of the claimed apparatus in claim 1.
 10 Ex. 5 (Katona Decl.) at ¶ 44. These claims recite that the “dark level bias” “is
 11 provided to the multiplier” (claim 2), “is added to the combined signal” (claim 4), or
 12 “is added to an output of the multiplier” (claim 5). Ex. 1 at cl. 2, 4, 5. In each case,
 13 a person of ordinary skill in the art would not consider a component to be
 14 “provided” or “added” to a multiplier or signal in the manner claimed—that is
 15 consistent with characterizing “dark level bias” as a signal or value. Ex. 5 (Katona
 16 Decl.) at ¶ 44. For instance, a person of ordinary skill in the art would understand
 17 that by reciting that the “dark level bias” is provided to the multiplier, it is being
 18 characterized as a signal or value because a multiplier does not act on another
 19 component to adjust a signal—it acts as a signal or value. Id. Similarly, by reciting
 20 that the “dark level bias” is “added to an output of the multiplier” or “added to the
 21 combined signal,” the dependent claims suggest the “dark level bias” is capable of
 22 being added to outputs/signals, which is not consistent with treating it as a
 23 component of a circuit. Id.
 24
 25
        3
 26        Claim 15 is more ambiguous, reciting a method step of “adjusting the
    combined signal with a dark level bias to generate a brightness control signal,”
 27 which suggests either a physical component or signal. Ex. 1 at cl. 15.
 28

                                               -12-                  Case No. 8:18-cv-01571-JVS-DFM
                                               VIZIO, INC.’S OPENING CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-01571-JVS-DFM Document 105 Filed 09/13/19 Page 18 of 31 Page ID
                                 #:4337



  1                      (b)    The Specification and Prosecution History Characterize
                                the “Dark Level Bias” In Irreconcilable Ways
  2
  3         Similarly, the specification and prosecution history provide additional
  4 conflicting characterizations of “dark level bias,” in the same manner as the claims.
  5 For instance, the specification refers to the “dark level bias circuit [as] maintain[ing]
  6 the brightness control signal above a predetermined level….” Ex. 1 at 2:54-61
  7 (emphasis added). Moreover, the applicants referred to a dark level bias “circuit”
  8 during prosecution when referring to the claim limitations in question: “Thus, in an
  9 embodiment, the dark level bias circuit ensures a predefined (or minimum)
 10 brightness in total ambient darkness.” Ex. 2 at POLARIS_0000435 (purporting to
 11 distinguish art reciting same characterization of the “dark level bias circuit”). A
 12 person of ordinary skill in the art would understand the references to a “circuit” to
 13 suggest a physical component, because that is consistent with the common
 14 understanding of the term and because physical implementation necessary to a
 15 maintain signals and perform electrical functions. Ex. 5 (Katona Decl.) at ¶ 45.
 16         The specification, however, also includes passages suggesting that the “dark
 17 level bias” is a signal or value. For instance, the specification refers to a summing
 18 circuit that adds (as a value) its product to the “dark level bias,” which is adjusted
 19 (like a signal) by a circuit: “a summing circuit 104 adds the product to a dark level
 20 bias (DARK LEVEL BIAS) that has been adjusted by scalar circuit k1 (100).” Ex.
 21 1 at 5:22-25; see also 6:9-12 (“dark bias level”); 7:28-30 (discussing as value); Ex. 5
 22 (Katona Decl.) at ¶ 46. The specification also further discusses “providing” a “dark
 23 bias level” as if it is a signal. Ex. 1 at 7:31-48; Fig. 4. Specifically, in reference to
 24 Fig. 4, the specification states a “network of resistors” including element 412 “helps
 25 to provide the dark bias level,” and describes an implementation using a “first
 26 resistor 412 [which] serves to direct some current from the input buffer circuit 410
 27 to the output in total ambient darkness.” Ex. 1 at 7:31-48. A person of ordinary
 28 skill would understand this passage to characterize the dark level bias an output of

                                               -13-                  Case No. 8:18-cv-01571-JVS-DFM
                                               VIZIO, INC.’S OPENING CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-01571-JVS-DFM Document 105 Filed 09/13/19 Page 19 of 31 Page ID
                                 #:4338



  1 the other components (i.e., resistors), rather than as a component itself, because the
  2 language suggests that the components “provide” the “dark level bias” as a voltage
  3 or signal, not that they “provide” a component. Id.; Ex. 5 (Katona Decl.) at ¶ 46.4
  4                     (c)    The Conflicting Characterizations of “Dark Level Bias” in
                               the Intrinsic Evidence Render the Term Indefinite
  5
  6         “[A] construction that stays true to the claim language and most naturally
  7 aligns with the patent’s description of the invention will be, in the end, the correct
  8 construction.” Renishaw PLC v. Marposs Societa’ per Azioni, 158 F.3d 1243, 1250
  9 (Fed. Cir. 1998). Here, no such construction is possible. The claims and
 10 specification provide no way to resolve the conflicting characterizations in the
 11 intrinsic evidence. In such a situation, the claim term is indefinite because, when
 12 “viewed in light of the specification and prosecution history, [it fails to] inform
 13 those skilled in the art about the scope of the invention with reasonable certainty.”
 14 Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120, 2129 (2014). In
 15 particular, where the description of a claim element is “materially inconsistent … a
 16 person of ordinary skill in the art would not be reasonably certain as to which of the
 17 patentee’s two inconsistent definitions…” is used in the claims. Infinity Computer
 18 Prod., Inc. v. Oki Data Americas, Inc., 2019 WL 2422597, at *5 (D. Del. June 10,
 19 2019); see also Teva Pharm. USA, Inc. v. Sandoz, Inc., 789 F.3d 1335, 1341 (Fed.
 20 Cir. 2015) (holding claim term indefinite where patentee used two inconsistent
 21 characterizations of term during prosecution).
 22
 23
        4
 24        Additionally, while there is no plain and ordinary meaning for the term “dark
    level bias,” the use of the term “bias” in the claims in general suggests applying or
 25 establishing set voltages in an electronic circuit for the purpose of establishing
 26 proper operating conditions. Ex. 5 (Katona Decl.) at ¶ 39. A “bias circuit” (or
    “bias”) is the term for a circuit that applies such a voltage, further adding to the
 27 confusion in the claims and specification. Id.
 28

                                              -14-                  Case No. 8:18-cv-01571-JVS-DFM
                                              VIZIO, INC.’S OPENING CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-01571-JVS-DFM Document 105 Filed 09/13/19 Page 20 of 31 Page ID
                                 #:4339



  1         The situation here is similar to that presented in Transcend Medical, Inc. v.
  2 Glaukos Corporation, 2015 WL 5546988 (D. Del. Sept. 18, 2015). There, the court
  3 found the claim term “choroid” was indefinite where the specification and
  4 prosecution history provided multiple inconsistent and conflicting characterizations
  5 of the term. Id., at *6. As the court there agreed, “the term ‘choroid’ is invalid
  6 because the patents-in-suit define the term in multiple inconsistent ways.” Id., at *5.
  7 Even though the parties agreed that there was a plain and ordinary meaning for the
  8 term and the “patents-in-suit at times define[d] ‘choroid’ consistent with the term’s
  9 plain and ordinary meaning” in some cases, “the patents-in-suit also define[d]
 10 ‘choroid’ in two additional ways rendering the term indefinite.” Id., at *6.
 11         Like the Transcend Medical case, the intrinsic evidence in the ’117 patent
 12 characterizes the “dark level bias” term in conflicting ways. A person of ordinary
 13 skill in the art would not have considered a component of a circuit to be a signal or
 14 value, or a signal or value to be a component of a circuit. Ex. 5 (Katona Decl.) at ¶
 15 47. The situation presented here is worse than that presented in Transcend Medical,
 16 however, because, there is no plain and ordinary meaning of the claim term from
 17 which to start. Id.
 18         The “dark level bias” term is indefinite as used in the claims of the ’117
 19 patent, including claim 1. The claims and specification give conflicting descriptions
 20 that are irreconcilable in the context of the claims and render it impossible for a
 21 person of ordinary skill in the art to discern the boundaries of the claim with
 22 reasonable certainty.
 23               2.      Alternatively, to the Extent the “Dark Level Bias” Term in
                          Claim 1 Is a Value or Signal, It Is Indefinite Because It
 24
                          Renders Claim 1 a Mixed Method-Apparatus Claim
 25
            Alternatively, to the extent “dark level bias” is read to be a value as Polaris
 26
      apparently proposes, claim 1 is indefinite because the “dark level bias” claim
 27
      limitation would be transformed into a purely functional limitation, without reciting
 28

                                               -15-                  Case No. 8:18-cv-01571-JVS-DFM
                                               VIZIO, INC.’S OPENING CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-01571-JVS-DFM Document 105 Filed 09/13/19 Page 21 of 31 Page ID
                                 #:4340



  1 any structure for generating the signal or value that performs the claimed function.
  2 This turns the claim into a mixed-method apparatus claim under the law, rendering it
  3 indefinite.5
  4         Specifically, inserting Polaris’s definition into the full claim term renders the
  5 claim language as follows: “dark level bias a value configured to adjust the
  6 combined signal to generate a brightness control signal that is used to control a
  7 brightness level of a visible display….” As is apparent, by replacing the “dark level
  8 bias” term with “a value,” Polaris’s apparent construction would render the claim
  9 language entirely functional, because a value (or signal) is not a structural
 10 component—it is generated by structure—and the remainder of the claim language
 11 in this limitation (“configured to adjust the combined signal to generate a brightness
 12 control signal that is used to control a brightness level of a visible display”) is purely
 13 functional. Ex. 5 (Katona Decl.) at ¶ 49. The “dark level bias” is the only possible
 14 structure recited in the claim limitation for performing the recited function. Id.
 15         Reading “dark level bias” out thus means there is no recited structure for
 16 generating the signal or value, or for performing the claimed “adjusting” and
 17 “generating” functions, yet claim 1 is an apparatus claim. “[A]pparatus claims
 18 cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch &
 19 Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990). Thus the Federal Circuit has held
 20 that an apparatus claim that recites a functional step (rather than a structure of the
 21 apparatus) is indefinite for mixed method-apparatus claiming.              See, e.g., IPXL
 22 Holdings, LLC v. Amazon. com, Inc., 430 F.3d 1377, 1383 (Fed. Cir. 2005)
 23 (“[R]eciting both an apparatus and a method of using that apparatus renders a claim
 24 indefinite under section 112, paragraph 2.”); Rembrandt Data Technologies, LP v.
 25 AOL, LLC, 641 F.3d 1331, 1338-39 (Fed. Cir. 2011).
 26
 27     5
            Claim 15 is not indefinite on this ground, because it is a method claim.
 28

                                                -16-                  Case No. 8:18-cv-01571-JVS-DFM
                                                VIZIO, INC.’S OPENING CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-01571-JVS-DFM Document 105 Filed 09/13/19 Page 22 of 31 Page ID
                                 #:4341



  1         Claim 1 here is highly similar to those found indefinite for mixed method-
  2 apparatus claiming in Power Integrations, Inc. v. ON Semiconductor Corp., 2018
  3 WL 5603631(N.D. Cal. Oct. 26, 2018).            There, the apparatus claim recited a
  4 “regulator circuit” comprising an “input,” a “switch” for receiving a control signal,
  5 and an “oscillator,” along with a fourth element: “said control signal being provided
  6 when no feedback signal is provided at said feedback input and said duty cycle
  7 signal is in said high state.” Id., at *15. The court held that “[a]s written, the claim
  8 requires that the control signal ‘be provided’ under certain conditions. There is no
  9 recited structure in the claim that arguably provides that signal.” Id., at *17. As
 10 such, the court found that “the functional language is not tied to the capability of any
 11 associated structures. Instead, the disputed term must be read as functional language
 12 constituting a method of the apparatus.” Id. Thus the court found that this “would
 13 run headlong into” the Federal Circuit’s ban on mixed method-apparatus claiming.
 14 Id. (citing IPXL, 430 F.3d at 1383); see also Bushnell Hawthorne, LLC v. Cisco
 15 Systems, Inc., 2019 WL 2745735, at *7-9 (E.D. Va. July 1, 2019) (claim limitation
 16 in an apparatus claim reciting “wherein the system further comprises maintaining a
 17 list of bit strings or character sets” was indefinite under IPXL since “maintaining”
 18 recited a method step even if the maintaining was done by apparatus); Aventis
 19 Pharma S.A. v. Hospira, Inc., 2010 WL 3842273, at *16-18 (D. Del. Sept. 27, 2010)
 20 (where claim recited compositions and “subsequent use” of compositions to create
 21 an “injectable solution,” reading language as a step or process limitation resulting in
 22 “two separate statutory classes of invention” that were “impermissibly mixed”).
 23         Here, if “dark level bias” is read to be a signal or value, the issue with the
 24 claim is the same as that presented in Power Integrations. The “dark level bias”
 25 claim limitation would merely recite a value or signal that is “configured to adjust
 26 the combined signal to generate a brightness control signal” that is further “used to
 27 control a brightness level of a visible display.” Ex. 1 at cl. 1. “There is no recited
 28 structure in [claim 1] that arguably provides that signal. . . . As such the functional

                                               -17-                  Case No. 8:18-cv-01571-JVS-DFM
                                               VIZIO, INC.’S OPENING CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-01571-JVS-DFM Document 105 Filed 09/13/19 Page 23 of 31 Page ID
                                 #:4342



  1 language [of claim 1] is not tied to the capability of any associated structures.”
  2 Power Integrations, 2018 WL 5603631, at *17.
  3         Thus, claim 1 suffers from precisely the lack of clarity that drove the Federal
  4 Circuit’s decisions in the key cases holding mixed method-apparatus claims
  5 indefinite: it is not clear when the mixed subject matter claim would be infringed—
  6 when the system is created or when it is put into operation under certain conditions.
  7 IPXL, 430 F.3d at 1383 (“a manufacturer or seller of the claimed apparatus would
  8 not know from the claim whether it might also be liable for contributory
  9 infringement because a buyer or user of the apparatus later performs the claimed
 10 method of using the apparatus”); Rembrandt, 641 F.3d at 1338-39. “Claiming a
 11 result without reciting what materials produce that result is the epitome of an
 12 indefinite claim.” Forest Labs., Inc. v. Teva Pharm. USA, Inc., 716 Fed. Appx. 987,
 13 996 (Fed. Cir. 2017) (Lourie J., concurring)). Thus, to the extent “dark level bias”
 14 is understood to be a value or signal, claim 1 is indefinite on this ground.
 15                3.    Alternatively, to the Extent the “Dark Level Bias” Term in
                         Claim 1 Is A Circuit Component, It Is Indefinite Because
 16
                         Claim 1 Would Conflict with the Corresponding Dependents
 17
            Alternatively, even if person of ordinary skill in the art could conclusively
 18
      resolve the conflicting evidence and determine that the “dark level bias” term is a
 19
      component of the “brightness control circuit” of claim 1 (not a signal or value), then
 20
      it is indefinite under the law because claim 1 conflicts with the characterization of
 21
      “dark level bias” in dependent claims 2, 4, and 5.
 22
            Dependent claims 2, 4, and 5 recite that the “dark level bias” “is provided to
 23
      the multiplier” (claim 2), “is added to the combined signal” (claim 4), or “is added
 24
      to an output of the multiplier” (claim 5). Ex. 1 at cl. 2, 4, 5. In each case, a person
 25
      of ordinary skill in the art would understand that “providing” the “dark level bias” to
 26
      the multiplier or “adding” the “dark level bias” to the signal or output is not
 27
      consistent with characterizing the “dark level bias” as a component because a
 28

                                                -18-                  Case No. 8:18-cv-01571-JVS-DFM
                                                VIZIO, INC.’S OPENING CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-01571-JVS-DFM Document 105 Filed 09/13/19 Page 24 of 31 Page ID
                                 #:4343



  1 component cannot be sensibly said to be provided to another component or added to
  2 a signal. Ex. 5 (Katona Decl.) at ¶ 44. Instead, a person of ordinary skill in the art
  3 would understand that the language of the dependent claims is consistent with
  4 characterizing the “dark level bias” as a signal or value, which would commonly be
  5 “provided” to another component or “added” to another signal. Id.
  6         An independent claim that conflicts with its dependents in this manner is
  7 invalid as indefinite.6    For instance, in Loyalty Conversion Systems Corp. v.
  8 American Airlines, Inc., 2014 WL 4352489 (E.D. Tex. Sept. 2, 2014), the court
  9 found that the claim limitation “the at least one of the one or more computers” for
 10 performing three functions was indefinite because the most plausible construction of
 11 the claim was inconsistent with a corresponding dependent claim.               Id., at *5.
 12 Specifically, the court found that “[b]ased on the language of claim 31 [the
 13 independent claim] standing alone, the Court would be prepared to construe that
 14 claim to mean that a computer performing the ‘accepting’ function would also have
 15 to perform the ‘detecting’ function, or the 'granting' function, or both.” Id. But the
 16 court reasoned that “the language of claim 31 does not stand alone,” and would be
 17 inconsistent with one of its dependents—claim 37—which required that the three
 18 “accepting,” “detecting,” and “granting” functions be performed by three different
 19 computers. Id. Thus, as the court found under Nautilus, it was not allowed “to
 20 ignore the patentee’s obviously conscious decision” to use the conflicting
 21 independent and dependent language. Id. Because “the Court [was] left to guess at
 22 the meaning” of the claim in light of this inconsistency, the claim “would not
 23
 24
        6
            Claim 15 presents a similar issue if “dark level bias” is read to be a
 25 component, as dependent claims 17 and 18 recite “wherein the dark level bias is
 26 added to the sense signal before selective multiplication” and “wherein the dark
    level bias is added to the combined signal after selective multiplication.” Ex. 1 at
 27 cls. 17 & 18. See Section II.C.1.
 28

                                              -19-                  Case No. 8:18-cv-01571-JVS-DFM
                                              VIZIO, INC.’S OPENING CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-01571-JVS-DFM Document 105 Filed 09/13/19 Page 25 of 31 Page ID
                                 #:4344



  1 ‘inform those skilled in the art about the scope of the invention with reasonable
  2 certainty’” and was indefinite. Id.; see also MONKEYmedia, Inc. v. Apple, Inc.,
  3 2015 WL 4758489, *11-13 (W.D. Tex. Aug. 11, 2015) (conflict between
  4 independent and dependent claims, among other issues, rendered claims
  5 “nonsensical” and “incoherent” and resulted in a claim that was “fundamentally
  6 inconsistent” such that it was indefinite).
  7         The same analysis holds here. If “dark level bias” is read to be a component
  8 of the “brightness control circuit” of claim 1 (and not a signal or value), then a
  9 person of ordinary skill in the art could not ignore the “obviously conscious
 10 decision” to characterize it as a value or signal in the dependent claims. A person of
 11 ordinary skill in the art would be left to “guess at its meaning”—rendering its scope
 12 less than reasonably certain.
 13         D.    Dependent Claims 2, 4, and 5
 14               1.     Claim 2: “Wherein the Dark Level Bias Is Provided to the
                         Multiplier Such That the Amount of Adjustment to the
 15
                         Combined Signal is Dependent on the User Selectable
 16                      Brightness Setting”
 17               2.     Claim 4: “Wherein the Dark Level Bias Is Added to the
                         Combined Signal Such That the Amount of Adjustment to
 18                      the Combined Signal is Independent of the User Selectable
 19                      Brightness Setting”
 20               3.     Claim 5: “Wherein the Dark Level Bias Is Added to an
                         Output of the Multiplier”
 21
                 VIZIO’s Construction                           Polaris’s Construction
 22
                        Indefinite                            Plain and ordinary meaning
 23
 24         Each of dependent claims 2, 4, and 5 is indefinite for three reasons.
 25         First, The “dark level bias” term in claim 15 is indefinite. for the reasons set
 26 forth in Section II.C.1. Second, as set out above, if the “dark level bias” term is read
 27 to be a component (and not a signal or value), then the dependent claims are
 28 indefinite because they characterize the “dark level bias” as a signal or value, in

                                                  -20-                  Case No. 8:18-cv-01571-JVS-DFM
                                                  VIZIO, INC.’S OPENING CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-01571-JVS-DFM Document 105 Filed 09/13/19 Page 26 of 31 Page ID
                                 #:4345



  1 conflict with the characterization of “dark level bias” in claim 1, from which they
  2 depend. See Section II.C.2; Ex. 5 (Katona Decl.) at ¶¶ 50, 52, 54; Loyalty, 2014 WL
  3 4352489, at *5; MONKEYmedia, 2015 WL 4758489, at *11-*13.
  4        Third, separate from the conflicting characterizations of “dark level bias” in
  5 the intrinsic evidence, the dependent claim limitations recite completely functional
  6 steps for providing the signal or value to other components, turning the dependent
  7 limitations into method steps that depend from an apparatus claim and rendering
  8 them indefinite. See Section II.C.3; IPXL, 430 F.3d at 1383 (holding patent claims
  9 indefinite because patentees may not mix statutory classes by claiming
 10 simultaneously an apparatus and the method of using the apparatus). Specifically,
 11 the dependent claims recite that “the dark level bias is provided to the multiplier,”
 12 “the dark level bias is added to the combined signal,” and “the dark level bias is
 13 added to an output of the multiplier.” These are unequivocally method steps, not
 14 elements of an apparatus claim. Rembrandt, 641 F.3d at 1338-39.
 15        The dependent claims are thus very similar to those invalidated in Bushnell
 16 Hawthorne, 2019 WL 2745735 and Power Integrations, 2018 WL 5603631. In
 17 Bushnell, an apparatus claim contained a claim limitation that recited “wherein the
 18 system further comprises maintaining a list of bit strings or character sets.” Id., at
 19 *6.    The court found this rendered the claim indefinite under IPXL since
 20 “maintaining” recited a method step (even if the “maintaining” was done by
 21 apparatus). Id. Similarly, in Power Integrations, the court found that the language
 22 “said control signal being provided when...” to be indefinite because it recited a
 23 method step by specifying a signal “is provided” under certain conditions. 2018 WL
 24 5603631, at *16; see also Aventis Pharma, 2010 WL 3842273, at *16-18 (where
 25 claim recited compositions and “further subsequent use” of the compositions to
 26 create an “injectable solution,” reading language as a step or process limitation
 27 resulting in “two separate statutory classes of invention” that were “impermissibly
 28 mixed”).

                                              -21-                  Case No. 8:18-cv-01571-JVS-DFM
                                              VIZIO, INC.’S OPENING CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-01571-JVS-DFM Document 105 Filed 09/13/19 Page 27 of 31 Page ID
                                 #:4346



  1          Here, the dependent claims recite that the “dark level bias” “is added” or “is
  2 provided” to other components—reciting a method step in the same way as Bushnell
  3 and Power Integrations. Thus, by mixing a method step into an apparatus claim,
  4 they “make it unclear as to when infringement occurs:               when one makes the
  5 apparatus or when the user performs the claimed method…. Such ambiguity ‘does
  6 not apprise a person of ordinary skill in the art of [the claim’s scope].’” Power
  7 Integrations, 2018 WL 5603631, at *16 (quoting IPXL, 430 F.3d 1384).                      The
  8 dependent claims are thus indefinite mixed method-apparatus claims.
  9          E.    Claim 15: “Adjusting the Combined Signal with a Dark Level Bias
                   to Generate a Brightness Control Signal for Controlling Brightness
 10                of a Visible Display”
 11               VIZIO’s Construction                        Polaris’s Construction
 12                      Indefinite                         Plain and ordinary meaning
 13
             The “dark level bias” term in claim 15 is indefinite for the reasons set forth in
 14
      Section II.C.1 as to claim 1:        the claims and specification give conflicting
 15
      characterizations of what a “dark level bias” is, alternatively describing it as an
 16
      element of the claimed circuit versus an electrical signal or a value. These conflicts
 17
      are irreconcilable and render it impossible for a person of ordinary skill in the art to
 18
      discern the boundaries of the claim with reasonable certainty. Claim 15 provides no
 19
      additional clarity impacting the analysis in Section II.C.1.7
 20
             Additionally, as noted in Section II.C.3, even if person of ordinary skill in the
 21
      art could conclusively resolve the conflicting evidence and determine that the “dark
 22
      level bias” term is a component in claim 15 (not a signal or value), then claim 15 is
 23
      indefinite under the law because claim 15 conflicts with the characterization of
 24
      “dark level bias” in dependent claims 17 and 18. Dependent claims 17 and 18 recite
 25
 26
         7
         Claim 15 would not be rendered indefinite on the grounds presented in II.C.2
 27 (mixed method-apparatus), because it is a method claim.
 28

                                                -22-                  Case No. 8:18-cv-01571-JVS-DFM
                                                VIZIO, INC.’S OPENING CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-01571-JVS-DFM Document 105 Filed 09/13/19 Page 28 of 31 Page ID
                                 #:4347



  1 “wherein the dark level bias is added to the sense signal before selective
  2 multiplication” and “wherein the dark level bias is added to the combined signal
  3 after selective multiplication.” Ex. 1 at cls. 17 & 18. For the reasons set out in
  4 Section II.C.3, this language would be understood by a person of ordinary skill to
  5 characterize the dark level bias as a signal or value. To the extent “dark level bias”
  6 is thus read to be a component, the independent and dependent claims conflict.
  7         F.    Claim 18: “Wherein the Dark Level Bias Is Added to the
                  Combined Signal After Selective Multiplication Such That the
  8               Amount of Adjustment to the Combined Signal is Independent of
                  the Input Signal and the Sense Signal”
  9
                 VIZIO’s Construction                        Polaris’s Construction
 10
                        Indefinite                         Plain and ordinary meaning
 11
 12         The “dark level bias” term in claim 18 is indefinite for the same reasons it is
 13 indefinite in claims 1 and 15. Additionally, as with dependent claims 2, 4, and 5, to
 14 the extent the “dark level bias” term is construed to be a component in claim 15,
 15 dependent claim 18 characterizes the “dark level bias” as a signal or value—not a
 16 component. It is thus indefinite for the reasons set out in Section II.C.2.
 17      G.    Claims 1, 15: “The Brightness Control Signal Is Maintained Above
               a Predetermined Level When the Ambient Light Level Decreases to
 18            Approximately Zero”
 19              VIZIO’s Construction                        Polaris’s Construction
 20                     Indefinite                         Plain and ordinary meaning
 21
            In order to determine whether this claim limitation is met, a person of
 22
      ordinary skill in the art would have to measure whether “the ambient light level
 23
      decreases to approximately zero” to determine if the brightness control signal is
 24
      maintained above a “predetermined level” under that condition. There are two
 25
      reasons why this determination could not be made with reasonable certainty,
 26
      rendering the claim indefinite. Ex. 5 (Katona Decl.) at ¶¶ 57-61.
 27
            First, the claims and specification do not explain how to determine when the
 28

                                               -23-                  Case No. 8:18-cv-01571-JVS-DFM
                                               VIZIO, INC.’S OPENING CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-01571-JVS-DFM Document 105 Filed 09/13/19 Page 29 of 31 Page ID
                                 #:4348



  1 ambient light level is “approximately zero.” Ex. 5 (Katona Decl.) at ¶¶ 58-59. A
  2 person of ordinary skill in the art would have understood what constitutes “total
  3 ambient darkness” in the context of the patent, but the claims and specification give
  4 no guidance for what constitutes “approximately zero” or how to measure it—
  5 whether that includes 0.1 lux, 1 lux, 10 lux, or 100 lux. Id. at ¶ 60. Thus, there is no
  6 way to know how to measure whether this condition is met. When a patent claim
  7 uses a term of degree that creates this type of uncertainty, the specification must
  8 provide guidance for measuring the term or the term is indefinite. See Interval
  9 Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1370-71 (Fed. Cir. 2014); GE Lighting
 10 Sols., LLC v. Lights of Am., Inc., 663 Fed. Appx. 938, 940 (Fed. Cir. 2016) (finding
 11 “elongated” indefinite because, where term of degree is used, the patent must
 12 provide some standard for measuring that degree such that the claim language
 13 provides enough certainty to one of skill in the art when read in the context of the
 14 invention.”). The specification fails to meet this requirement because it is silent
 15 concerning the appropriate method of measuring when the ambient light level
 16 “decreases to approximately zero.” Ex. 5 (Katona Decl.) at ¶ 59.
 17        In fact, in reference to measuring ambient light levels in the context of the
 18 claims, a person of ordinary skill in the art would understand that what constitutes
 19 “approximately zero” would vary significantly with the sensitivity of the detection
 20 instrument and the method employed. Ex. 5 (Katona Decl.) at ¶ 60. This is
 21 significant, because the dependent claims to claim 1 (as well as the specification)
 22 describe different hardware implementations for the “light sensor,” including “full
 23 spectrum PIN diodes” and “infrared PIN diodes,” but claims 1 and 15 are not
 24 expressly limited to these sensors. Ex. 1 at cl. 1, 13. But even when considering
 25 just those sensors, what ambient light level might constitute “approximately zero”
 26 would vary significantly depending on how they are deployed (the claim is not
 27 limited to a single implementation), how many are deployed, their sensitivity, and
 28 the spectrum of the light they are detecting. Ex. 5 (Katona Decl.) at ¶ 60.

                                               -24-                  Case No. 8:18-cv-01571-JVS-DFM
                                               VIZIO, INC.’S OPENING CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-01571-JVS-DFM Document 105 Filed 09/13/19 Page 30 of 31 Page ID
                                 #:4349



  1        When a patent gives only guidance as to an absolute—such as “total ambient
  2 darkness”—but no guidance as to a term of degree, the claim term is indefinite. For
  3 instance, in Berkheimer v. HP Inc., 881 F.3d 1360 (Fed. Cir. 2018), the Federal
  4 Circuit held the district court proper ruled claims indefinite because they cited a
  5 term of degree but only gave guidance as to an absolute. Id. at 1363-64. There, the
  6 meaning of the term “minimal redundancy” was at issue. Id. The specification
  7 referred to “minimiz[ing] redundant objects,” “eliminating redundancy,” and
  8 “reducing redundancies” in an archive. Id. at 1364. But “[t]he only example
  9 included in the specification [for guidance was] an archive that exhibits no
 10 redundancy.” Id. Because the claim language did “not require elimination of all
 11 redundancies from the archive,” the Federal Circuit thus affirmed that the district
 12 court properly found the claim indefinite because of “the lack of objective boundary
 13 or specific examples of what constitutes ‘minimal’ in the claims, specification, and
 14 prosecution history….” Id.; see also Geodynamics, Incorporated v. Dynaenergetics
 15 US, Inc., 2016 WL 6217181, at *15-*16 (E.D. Tex. Oct. 25, 2016) (term
 16 “substantially equal to the total depth of penetration: was indefinite because the
 17 specification did not provide any guidance as to what was "substantially equal" and
 18 what was not where the only relevant instances of the limitation described scenarios
 19 that were "equal" and not something that was “substantially equal”).
 20        Here, the intrinsic evidence fails entirely to give any objective boundary for
 21 measuring whether “the ambient light level decreases to approximately zero” to
 22 determine if the brightness control signal is maintained above a “predetermined
 23 level” at that point. Ex. 5 (Katona Decl.) at ¶ 59. At most, it discusses “total
 24 ambient darkness,” with no guidance on what ambient light levels constitute
 25 “approximately zero.” Id. It is indefinite.
 26 III.   CONCLUSION
 27        For the foregoing reasons, VIZIO requests that the Court adopt VIZIO’s
 28 proposals for the nine terms at issue from the ’117 patent.

                                              -25-                  Case No. 8:18-cv-01571-JVS-DFM
                                              VIZIO, INC.’S OPENING CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-01571-JVS-DFM Document 105 Filed 09/13/19 Page 31 of 31 Page ID
                                 #:4350



  1 DATED: September 13, 2019        Respectfully submitted,
  2
  3
  4                                  By/s/ Zachariah Summers
  5                                    Zachariah Summers

  6                                     Attorney for Defendant
  7                                     VIZIO, Inc.

  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                          -26-                  Case No. 8:18-cv-01571-JVS-DFM
                                          VIZIO, INC.’S OPENING CLAIM CONSTRUCTION BRIEF
